Exhibit 10.1

LEASE EXPIRATION AGREEMENT

THIS LEASE EXPIRATION AGREEMENT (the “Agreement”), dated as of May 1, 2006 (the
“Effective Date”), is made by and between LIGHTWAVE DRIVE, L.L.C., a Florida
limited liability company (“Landlord”), and DIGITAL LIGHTWAVE, INC., a Delaware
corporation (“Tenant”).

BACKGROUND

A. Landlord (through its predecessor in interest, Orix Hogan Burt Pinellas
Venture) and Tenant entered into a Lease Agreement (the “Original Lease”) with
an effective date of January 14, 1998, for property located at 15550 Lightwave
Drive in Pinellas County, Florida (the “Demised Premises”). The Original Lease
was modified by a First Amendment to Lease Agreement dated March 3, 1998 (the
“First Amendment”), by a Second Amendment to Lease Agreement dated June 2, 1999
(the “Second Amendment”), by a Settlement and Lease Modification Agreement dated
July 22, 2003 (the “Settlement Agreement”), and by a Third Lease Modification
Agreement dated December 1, 2004 (the “Third Amendment”). The Original Lease,
First Amendment, Second Amendment, Settlement Agreement, and Third Amendment are
collectively referred to as the “Lease”.

B. The Lease is currently secured in part by (1) an Irrevocable Standby Letter
of Credit issued by SunTrust Bank in the amount of $1,350,000.00 (“Tenant’s
Letter of Credit”), and (2) a Limited Guaranty of Lease dated as of December 1,
2004 made by ZGNY Real Estate, L.L.C., in favor of Landlord (the “Guaranty”),
which Guaranty is secured by an Irrevocable Standby Letter of Credit issued by
SunTrust Bank in the amount of $750,000 (“Guarantor’s Letter of Credit”).
Tenant’s Letter of Credit and Guarantor’s Letter of Credit are collectively
referred to as the “Letters of Credit.”

C. Tenant has failed to pay certain amounts currently due under the Lease, and
such failures constitute “Draw Events” under the Lease entitling Landlord to
draw on the Letters of Credits (subject to the terms and conditions set forth
therein).

D. In lieu of Landlord immediately exercising its remedies under the Lease or
its rights to draw on the Letters of Credit, and in consideration of the other
agreements, covenants, and representations in this Agreement, Tenant and
Landlord desire to amend the Lease in order to accelerate the expiration
thereof, on the terms and conditions set forth in this Agreement.

AGREEMENTS

Landlord and Tenant agree as follows:

1. Background; Capitalized Terms. The background set forth above is true and
correct and is incorporated herein by this reference. Unless otherwise
indicated, capitalized terms used herein shall have the same meanings ascribed
to such terms in the Lease.



--------------------------------------------------------------------------------

2. Acceleration of Expiration of Lease. The Expiration Date (as initially
defined in the Lease) is accelerated from November 30, 2008, to 11:59 p.m. on
May 31, 2006 (the “Early Expiration Date”). Except as expressly modified or
amended in this Agreement, the expiration of the Term and the parties’ rights
and obligations with respect thereto will be governed by the terms and
conditions of the Lease, except as modified herein.

3. Effect of Termination. As of the Early Expiration Date, the Lease will be of
no further force and effect, and Landlord and Tenant shall be released from any
further obligations under the Lease, except for those indemnification
obligations that survive the Lease expiration pursuant to the Lease (including,
without limitation, any such indemnification obligations in Sections 5, 12, and
21 of the Original Lease). Tenant releases, relinquishes, and quit claims to
Landlord any and all right, title, and interest in or to the Demised Premises
effective as of the Early Expiration Date, so that neither Tenant nor any party
claiming by, through or under Tenant shall hereafter have or claim any right
thereto or any part thereof.

4. Termination Fee. In consideration for Landlord’s agreement to accelerate the
Expiration Date pursuant to this Agreement, as of the Effective Date, Tenant
shall pay to Landlord, concurrently with the execution and delivery of this
Agreement, a cash termination fee of $2,100,000 (the “Termination Fee”). The
Termination Fee payable by Tenant hereunder shall not be deemed to be Rent of
any kind, but rather is and shall be deemed a fee paid to Landlord in
consideration of Landlord’s agreement to permit the acceleration of the
Expiration Date as provided in this Agreement. The failure of Tenant to pay the
Termination Fee when due shall constitute a “Draw Event” under both the Lease
and the Guaranty entitling Landlord to draw the entire amounts of the Letters of
Credit to be applied to the payment of the Termination Fee (as well as any other
amounts owed to Landlord under the Lease). Contemporaneously with and
conditioned on the payment in full by Tenant and receipt by Landlord of the
Termination Fee, Landlord shall return the original Letters of Credit to Tenant.
Guarantor is executing this Agreement for the purpose of agreeing to the terms
of this paragraph 4.

5. Removal Obligations; Landlord Access. Notwithstanding anything in the Lease
(including, without limitation, Section 20.1(e)) to the contrary, Tenant shall,
on or before the Early Expiration Date, deactivate and remove from the Demised
Premises all Tenant equipment, improvements, furniture, furnishings, systems,
trade fixtures, and other personal property, unless directed otherwise by
Landlord in writing at least ten (10) days before the Early Expiration Date.
From and after the Effective Date, Tenant shall coordinate and cooperate with
Landlord to turn over to Landlord control of any Building access or security
systems. Also, from and after the Effective Date, Tenant shall provide Landlord
with access to such portions of the Demised Premises as Landlord deems necessary
or appropriate in connection with such turn over or with Landlord’s marketing or
reletting efforts relating to the Building.

6. Holding Over. Section 22.17 of the Lease is hereby deleted and replaced with
the following: “In the event Tenant remains in possession of any portion of the
Demised Premises after the Early Expiration Date, it shall be deemed to be
occupying the Demised Premises as a tenant at sufferance, without claim of
right, subject to all the provisions, conditions, and obligations of this Lease
Agreement insofar as the same can be applicable to a tenancy at sufferance,
except that the Base Rent shall be escalated to two hundred percent (200%) of
the

 

2



--------------------------------------------------------------------------------

Base Rent in effect for the Demised Premises for the Lease Year immediately
prior to the Early Expiration Date. In addition, unless Landlord shall have
expressly consented in writing to Tenant’s holding over, Tenant shall be liable
to Landlord for all damages, including any consequential damages, that Landlord
may suffer by reason of any holding over by Tenant, including any claims made by
any succeeding tenant founded on any delay.”

7. Tenant’s Representations and Warranties. Tenant represents and warrants to
Landlord that Tenant is the sole owner of the interest of “Tenant” in the Lease
and that Tenant has not made any assignment, sublease, transfer, conveyance or
other disposition of (i) Tenant’s interest in the Lease or the Demised Premises;
or (ii) any claim, demand, obligation, liability, action, or cause of action
arising under the terms of the Lease, to any person, firm, partnership,
association, or other entity. Tenant also represents and warrants that, as of
the Early Expiration Date, all vendors providing services to the Demised
Premises and utilities charges for the Demised Premises shall be paid current.

8. Temporary and Conditional Waiver of Events of Default. Upon the Effective
Date, Landlord hereby temporarily and conditionally waives each and every Event
of Default that may have arisen under the Lease based on Tenant’s failure to
make certain payments thereunder as and when due. These temporary and
conditional waivers shall become permanent and irrevocable on the later of the
Early Termination Dates so long as Landlord has received from Tenant payment in
full of the Termination Fee. During such time as the above-referenced temporary
waiver is in effect, Landlord shall forebear from exercising any and all
remedies which it may have under the Lease or by law arising as a result of the
occurrence and continuance of any such Event of Defaults. If Landlord does not
receive the Termination Fee on the due date described in this Agreement, this
section, and Landlord’s temporary and conditional waivers described herein,
shall automatically terminate and be of no further force and effect.

9. Further Assurances. Tenant and Landlord agree to perform, execute, and
deliver such further acts, deeds, and assurances as may be reasonably necessary
to consummate this Agreement.

10. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Tenant and Landlord and their respective successors and assigns.

11. Entire Agreement; Amendment. This Agreement contains the entire agreement
between the parties. No variations, terminations, modifications or changes shall
be binding upon any party unless set forth in a document duly executed by
Landlord and Tenant.

12. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed an original, and such
counterparts together shall constitute one and the same instrument. Signature
pages may be detached from the counterparts and attached to a single copy of
this Agreement to physically form one document.

13. Time of Essence. Time is of the essence of each provision of this Agreement
of which time is a factor.

 

3



--------------------------------------------------------------------------------

14. Governing Law; Attorneys’ Fees. This Agreement shall be governed by and
enforced in accordance with the laws of the State of Florida. The parties hereto
shall have the benefit of and shall be entitled to enforce any rights and
remedies granted under Florida law, including, without limitation, specific
performance. In the event of any litigation arising out of this Agreement, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
expenses, including court costs, whether incurred before trial, at trial, on
appeal or in bankruptcy proceedings.

The parties hereto have executed this Agreement as of the Effective Date.

 

4



--------------------------------------------------------------------------------

      LANDLORD:

WITNESSES:

   

LIGHTWAVE DRIVE, L.L.C.,

a Florida limited liability company

 

   

Print Name:

 

 

   

By:

 

/s/ Kathleen M. Hands

     

Name:

 

Kathleen M. Hands

 

   

Title:

 

Executive Vice President

Print Name:

 

 

           

TENANT:

WITNESSES:

   

DIGITAL LIGHTWAVE, INC.,

a Delaware corporation

 

     

Print Name:

 

 

   

By:

 

/s/ Kenneth T. Myers

     

Name:

 

Kenneth T. Myers

 

   

Title:

 

President and CEO

Print Name:

 

 

           

GUARANTOR:

WITNESSES:

   

ZGNY REAL ESTATE, L.L.C.,

a Delaware limited liability company

 

   

Print Name:

 

 

   

By:

 

/s/ Paul Ragaini

     

Name:

 

Paul Ragaini

 

   

Title:

 

CFO

Print Name:

 

 

     

 

5